Citation Nr: 0432475	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently rated 20 percent disabling.

2.  Propriety of a 30 percent evaluation assigned to an 
initial grant of service connection for post-traumatic stress 
disorder, effective August 24, 2000.

3.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993 with the United States Marine Corps, during 
which he served in Southwest Asia and was awarded the Combat 
Action Ribbon.  He also served on active duty from February 
1998 to December 1998 with the United States Army.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran service connection and a 30 percent evaluation for 
post-traumatic stress disorder (PTSD) and denied his claims 
for an increased evaluation in excess of 20 percent for low 
back strain and for a total rating for individual 
unemployability due to his service-connected disabilities 
(TDIU).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

A review of the documents associated with the veteran's 
claims file includes a May 2004 award letter notifying him 
that he had been awarded Social Security Administration (SSA) 
benefits for disability due to chronic back pain and PTSD.  
The medical records reviewed by SSA in arriving at this 
favorable determination are directly relevant to the claims 
for increased rating for PTSD, low back strain and a TDIU, 
which are currently on appeal.  Therefore, a remand is 
warranted so that these pertinent SSA records may be obtained 
and included in the evidence.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).

In addition to the need to obtain the aforementioned SSA 
records, the Board notes that the veteran has submitted 
psychiatric treatment and counseling reports dated in May 
2004 for inclusion in the record.  However, these documents 
did not come with the necessary waivers of first review by 
the RO as the agency of original jurisdiction and the Board 
may not review these records at the present time without 
jeopardizing the veteran's right to appellate due process.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, a 
remand is necessary to allow the RO opportunity to review 
these new records in the first instance and determine their 
relevance to the issues on appeal.

A review of the claims file also shows that in a July 2003 RO 
decision the veteran was denied his application to reopen a 
previously denied claim of entitlement to service connection 
for fibromyalgia (claimed as chronic fatigue syndrome) for 
failure to submit new and material evidence.  Notice of this 
decision was sent to the veteran in correspondence dated July 
2003.  Thereafter, in correspondence received by VA in 
November 2003, the veteran expressed disagreement with the 
denial of the aforementioned claim.  His written statement is 
sufficient to constitute a timely Notice of Disagreement as 
it was received within a year from the date he was notified 
of the decision.  (See 38 C.F.R. § 20.201 (2003); Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A review of the 
record, however, does not indicate that a Statement of the 
Case addressing this specific issue was furnished by the RO 
to the veteran in response to his timely Notice of 
Disagreement.  It is proper to remand this issue, as the 
veteran has not been provided a Statement of the Case on it.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92; 57 
Fed. Reg. 49747 (1992).  However, this issue will be returned 
to the Board after issuance of the Statement of the Case only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

The Board observes that the veteran was provided with VA 
medical examinations that addressed the current status of his 
service-connected PTSD and low back strain in April 2004.  
Therefore, in view of the contemporaneousness of these 
examinations, the Board is satisfied that the record in this 
regard is adequately developed.  However, this is not to 
preclude the RO from developing the evidence further if, in 
the RO's judgment, scheduling the veteran for a VA 
psychiatric and/or orthopedic examination is necessary.  The 
RO is therefore at liberty to exercise its own discretion in 
determining whether additional medical examinations are 
required to adjudicate the increased rating claims on appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In this regard, the 
United States Court of Appeals for Veterans Claims has held 
that section 5103(a) and § 3.159(b), requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
veteran should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claims and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO should 
specifically request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for PTSD and a low back 
disability since December 2003.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO should contact the SSA and 
request that it provide VA with copies 
of the medical records reviewed by SSA 
that pertain to the veteran's claim for 
SSA disability benefits.  

3.  The RO should provide the veteran and 
his representative a Statement of the 
Case as to the issue of whether new and 
material evidence has been submitted to 
reopen a previously denied claim of 
entitlement to service connection for 
fibromyalgia (claimed as chronic fatigue 
syndrome).  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2003).  If a timely 
substantive appeal is not filed with 
respect to this issue, it should not be 
certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration.

4.  Thereafter, the RO should ensure that 
all notice and duty-to-assist provisions 
of VCAA have been properly applied in the 
development of the claims.  Then the 
issue of the propriety of the initial 30 
percent evaluation assigned for a grant 
of service connection for PTSD for the 
period commencing on August 24, 2000, and 
the claims of entitlement to an increased 
rating in excess of 20 percent for low 
back strain and a TDIU should be 
considered based on all evidence of 
record.  If any benefit sought on appeal 
is not awarded, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to these issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Afterwards, the appeal should be returned 
to the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


